Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 1 of 16 - Page ID#: 165



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                LEXINGTON, KENTUCKY
       UNITED STATES OF AMERICA,                 )   Lexington Criminal
                                                 )   Action No. 18-145
              Plaintiff,                         )
                                                 )   At Lexington, Kentucky
       -vs-                                      )
                                                 )   November 28, 2018
       SHANNON D. HIXON,                         )   1:30 p.m.
                                                 )
              Defendant.                         )   BY ECR



              TRANSCRIPT OF INITIAL APPEARANCE AND ARRAIGNMENT
                              HEARING PROCEEDINGS
                   BEFORE THE HONORABLE MATTHEW A. STINNETT
                   UNITED STATES DISTRICT MAGISTRATE JUDGE

       Appearances of Counsel:
       On behalf of Plaintiff:               ROGER WEST, ESQ.
                                             Assistant U.S. Attorney
                                             260 West Vine Street
                                             Suite 300
                                             Lexington, Kentucky 40507
       On behalf of Defendant:               PATRICK F. NASH, ESQ.
                                             Nash Marshall Law Firm
                                             129 West Short Street
                                             Lexington, Kentucky 40507
       Court Reporter:                       PEGGY W. WEBER, RPR
                                             Official Court Reporter
                                             U.S. District Court
                                             P.O. Box 362
                                             Lexington, Kentucky 40588
                                             (859) 421-0814




       Proceedings recorded by Electronic Court Recording,
       transcript produced by computer.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 2 of 16 - Page ID#: 166
                                                                                  2


    1      (Whereupon, the Initial Appearance and Arraignment
    2   Hearing proceedings by Electronic Court Recording
    3   commenced on Wednesday, November 28, 2018, at 1:30 p.m.,
    4   on the record in open court, as follows.)
    5                THE COURT:       Good afternoon everyone.
    6                Sorry I'm a little bit late.              We'll get to that
    7   in a minute.
    8                Madam Clerk, will you call the 1:30 matter?
    9                THE CLERK:       Yes, Your Honor.
  10                 Lexington Criminal Action Number 18-145,
  11    United States of America versus Shannon D. Hixon, called
  12    for initial appearance and arraignment.
  13                 THE COURT:       Counsel, state their appearance for
  14    the record, please.
  15                 MR. WEST:      Yes, Your Honor.         Good afternoon.
  16                 Roger West on behalf of the United States.
  17                 THE COURT:       Good afternoon, Mr. West.
  18                 MR. WEST:      Yes, sir.
  19                 MR. NASH:      Good afternoon, Your Honor.
  20                 Patrick Nash on behalf of Mr. Hixon, who's here
  21    to my right.
  22                 THE COURT:       Good afternoon, Mr. Nash.
  23    Good afternoon, Mr. Hixon.
  24                 DEFENDANT HIXON:         Good afternoon, Your Honor.
  25                 THE COURT:       So, Mr. Hixon, we're here today for
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 3 of 16 - Page ID#: 167
                                                                                  3


    1   an initial appearance and arraignment here in the
    2   Eastern District.
    3                My intent today is just to make sure you
    4   understand your rights moving forward.
    5                Also, I want to make sure you understand the
    6   allegations against you in the indictment and what the
    7   possible penalties are.
    8                We'll take a plea, and then we can discuss the
    9   next steps moving forward after this hearing.
  10                 Before we begin, Mr. West, can you confirm for
  11    me the government's compliance with the Crime Victims
  12    Rights Act?
  13                 MR. WEST:      Yes, Your Honor.         We have complied
  14    with the Crime Victims Act, please.                And if any further
  15    notices are required, we'll also make those contacts,
  16    please.
  17                 THE COURT:       All right.      Thank you, Mr. West.
  18                 So, Mr. Hixon, in terms of your rights I want to
  19    go through, there are three general sets that I always
  20    discuss with defendants.
  21                 The first is your right to remain silent.                   That
  22    means at no point do you have to answer any questions or
  23    make any statements whatsoever.
  24                 At any point if you start to answer a question
  25    or start to make a statement, you can stop.                   Just know
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 4 of 16 - Page ID#: 168
                                                                                  4


    1   that whatever you do say can be used by the government
    2   against you.
    3                Do you understand that right, sir?
    4                DEFENDANT HIXON:         Yes, Your Honor.
    5                THE COURT:       Thank you, sir.
    6                You also have the right to assistance of
    7   counsel.     You can hire whomever you like, but if you can't
    8   afford to hire counsel, the Court will appoint counsel on
    9   your behalf.
  10                 I have a copy here of your financial affidavit,
  11    and the Court would find that you do qualify for
  12    appointment of counsel under the Criminal Justice Act.
  13                 The Court would envision appointing Mr. Nash as
  14    your counsel both today and moving forward throughout the
  15    rest of this matter.
  16                 Would you like me to do that, sir?
  17                 DEFENDANT HIXON:         Yes, Your Honor.
  18                 THE COURT:       Okay.    The Court will do that, enter
  19    an order appointing Mr. Nash as your counsel.
  20                 Mr. Nash, as always, thank you, sir.
  21                 Mr. Hixon, there's one other right I have to
  22    explain to you.        I'm not sure it applies to you, but I
  23    always have to explain it, and that's called your Consular
  24    rights.
  25                 If you are not a United States citizen, then you
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 5 of 16 - Page ID#: 169
                                                                                  5


    1   have a right through the government to inform your home
    2   country and notify them of the fact that you've been
    3   indicted.
    4                Again, I don't know if this applies to you, but
    5   I want you to understand that right.
    6                Do you understand that right, sir?
    7                DEFENDANT HIXON:         Yes, Your Honor.
    8                THE COURT:       Thank you, sir.
    9                So at this point, Mr. Hixon, I just want to
  10    summarize the basics of the indictment for you that was
  11    returned from the grand jury.             There are two counts in the
  12    indictment.
  13                 The first count alleges that you knowingly
  14    conspired to distribute oxycodone and fentanyl, and the
  15    second count alleges that you distributed that fentanyl
  16    that resulted in an overdose death.
  17                 Do you understand those two allegations against
  18    you, sir?
  19                 DEFENDANT HIXON:         Yes.
  20                 THE COURT:       Okay.    And then the other piece
  21    that's also important is I want to make sure you
  22    understand the penalties that are set forth in the
  23    indictment.
  24                 For the first count, the possible penalties are
  25    not more than 20 years imprisonment, a $1 million fine,
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 6 of 16 - Page ID#: 170
                                                                                  6


    1   and at least three years of supervised release.
    2                If you have a prior drug felony conviction in
    3   your past, those numbers are enhanced to not more than
    4   30 years imprisonment, not more than a $2 million fine,
    5   and at least six years of supervised release.                    That's to
    6   Count 1.
    7                For Count 2 it's not less than 20 years
    8   imprisonment, nor more than life imprisonment, not more
    9   than a $1 million fine, and not less than three years
  10    supervised release.
  11                 There's also what's called a mandatory special
  12    assessment fee of $100 per count.               If you are found guilty
  13    or plead guilty, that amount will be assessed by the
  14    District Court Judge, Judge Reeves in this matter.
  15                 Do you understand the possible penalties that
  16    are alleged against you in the indictment, Mr. Hixon?
  17                 DEFENDANT HIXON:         Yes, Your Honor.
  18                 THE COURT:       All right.      Thank you, sir.
  19                 Mr. Nash, can you confirm for me that you've
  20    provided a copy of the indictment to your client,
  21    discussed that with him, and that his name is spelled
  22    correctly, sir?
  23                 MR. NASH:      Yes, sir.       He has a copy of the
  24    indictment.      We have discussed it prior to Court today,
  25    and his name is correctly spelled.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 7 of 16 - Page ID#: 171
                                                                                  7


    1                THE COURT:       Thank you, sir.
    2                Would your client like a formal reading of the
    3   indictment, Mr. Nash?
    4                MR. NASH:      No, sir.      We would waive any formal
    5   arraignment, formal reading of the indictment, enter pleas
    6   of the not guilty to each count.
    7                THE COURT:       All right.      Thank you, sir.
    8                The Court will note that and accept the plea,
    9   and enter a plea of not guilty on your behalf, Mr. Hixon.
  10                 The trial in this matter is set for January 30th
  11    of next year at 9:30, with counsel to appear at 9 o'clock.
  12                 Judge Reeves following this hearing will enter
  13    his standard pretrial scheduling order.
  14                 Mr. West, how many days do you think you'll need
  15    for the trial in this matter, sir?
  16                 MR. WEST:      Five days, sir, start to finish.
  17                 THE COURT:       Thank you, sir.        That will be noted.
  18                 In filing my reason for delay this brings us to
  19    the issue of pretrial detention or release, Mr. West.                         My
  20    understanding is that the Court in Michigan had a
  21    detention hearing, released Mr. Hixon under certain
  22    conditions, but my understanding is that the government
  23    might be doing a different approach here today?
  24                 MR. WEST:      Yes, Your Honor.         I was in the email
  25    contact with the AUSA that covered that hearing up there.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 8 of 16 - Page ID#: 172
                                                                                  8


    1   The objection of the United States release was noted.
    2                Also, the bond report in Michigan also
    3   recommended detention.          Magistrate ordered -- Judge
    4   ordered him release under a narrow time frame for us to
    5   file a motion for a stay.
    6                Once the -- this Court gave the date for him to
    7   appear, I contacted the probation office up in Detroit
    8   through the same email that Mr. Hixon had been advised of
    9   this hearing.
  10                 At this point based upon the nature of the
  11    allegations, I think the most appropriate statute is
  12    18:3145, which is a review of the release order.                     We are
  13    at this point filing an oral motion for review, an appeal
  14    of that release or detention order, followed by a written
  15    motion on our behalf, which we filed today.
  16                 I believe this is a rare circumstance, it
  17    doesn't happen very often, that Judge Reeves would have
  18    jurisdiction over that motion or appeal of that order, but
  19    I'm not exactly sure.
  20                 THE COURT:       That was the debate we were having
  21    back in my chambers, whether it is an issue for me to take
  22    up or Judge Reeves to take up under 3142 or 3145.
  23                 Mr. Nash, do you want to weigh in, sir?
  24                 MR. NASH:      Yes, sir.       3145 actually applies to
  25    review of either a release order or a detention order.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 9 of 16 - Page ID#: 173
                                                                                  9


    1                THE COURT:       Right.
    2                MR. NASH:      So, in other words, either side can
    3   avail themselves of 3145.
    4                Mr. West is right, it's quite uncommon, at least
    5   in my experience, and it was as well for the government,
    6   to take issue with an order of detention or release.                         It's
    7   much more common for the defense to take issue.                    And
    8   certainly whenever the defense seeks review of a detention
    9   order under that same statute, that routinely goes to the
  10    presiding District Judge to decide.                I don't know of any
  11    statute that allows, or any authority for that matter,
  12    that allows one Magistrate Judge to essentially overrule
  13    another once a Magistrate Judge has made a ruling.                       And a
  14    ruling has been made in this case, and a release order has
  15    been entered, and he's been released pursuant to that.                         I
  16    don't know that another Magistrate Judge has the authority
  17    under the statute to reconsider that, overrule it.                       I
  18    think it has to go to the District Judge at that point.
  19                 THE COURT:       We had the same arguments, just to
  20    be transparent.        We were discussing whether or not we
  21    could argue there was new evidence, if Mr. West had any,
  22    that would allow me to reopen it, versus a review by
  23    Judge Reeves under 3145.           It looks like both of you are
  24    heading the 3145 route, which is fine with me.                    And we'll
  25    tee this up for Judge Reeves.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 10 of 16 - Page ID#: 174
                                                                                 10


    1                 The only problem we're going to then run into is
    2   Judge Reeves's schedule, which is -- which is narrow and
    3   extremely difficult.          He -- due to travel he's basically
    4   available to do the detention hearing later today, which I
    5   know may pose a problem this quickly for both of you, or
    6   he can do it first thing in the morning at 9 o'clock.
    7                 MR. WEST:      We're available either time.
    8                 THE COURT:      Mr. Nash, I know that's a short
    9   turnaround for you, sir.
   10                 MR. NASH:      Right.     So the problem from our
   11   perspective is that, yeah, today is the first day I got to
   12   meet with the client.           And, obviously, the government has
   13   investigated the case and had plenty of time to have the
   14   evidence.      We need some time to have -- to be able to
   15   prepare for that --
   16                 THE COURT:      Sure.
   17                 MR. NASH:      -- and gather evidence.            Obviously,
   18   there is -- there are and is pro-release evidence as --
   19   that was considered by the Judge in Michigan.                    I, frankly,
   20   at this point don't even know what the Judge in Michigan
   21   what was presented up there.
   22                 Some presen -- Mr. West is of the opinion, and I
   23   don't have any reason to question him, that maybe it
   24   wasn't a full-blown evidentiary hearing up there.                      But
   25   certainly the federal public defender up there was
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 11 of 16 - Page ID#: 175
                                                                                 11


    1   representing him, presented something that caused the
    2   Judge there to decide to release over the government's
    3   objection.      And we would want to have an opportunity to
    4   marshall that evidence and be able to present it as well.
    5                 THE COURT:      Could you make tomorrow morning
    6   work, or is that too soon?
    7                 MR. NASH:      I mean, I'm available in the morning.
    8   I just don't know that that, you know, it's -- whatever it
    9   is now, 2 o'clock in the afternoon.
   10                 THE COURT:      Yeah, I mean, I understand.              That's
   11   just --
   12                 MR. NASH:      And the evidence may exist up there.
   13   It may be a situation where I need witnesses and evidence
   14   to -- from Michigan to be able to present.
   15                 You know, I would say this, Your Honor.                  He is
   16   currently released on conditions, strict conditions, that
   17   include electronic monitoring.              He was ordered to be here
   18   this morning at 9:00 to meet with probation.                    He traveled
   19   down.     He has family with him that traveled with him.
   20   They presented themselves at probation as directed.                       He
   21   was directed to be here today.              Here he is.
   22                 I don't know that there's any concern at this
   23   point given the very strict conditions.                  You know, the
   24   conditions include not just electronic monitoring but a
   25   curfew.     They include travel restrictions obviously.                    An
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 12 of 16 - Page ID#: 176
                                                                                 12


    1   appearance bond was signed by him in Michigan, a $10,000
    2   appearance bond.         We have a third-party custody agreement
    3   signed by Mr. Anthony Burgess who is the gentleman here
    4   today.     It was signed in Michigan certifying third-party
    5   custody.      He's actually ordered to reside with
    6   Mr. Burgess, which is where he is residing.                   So he's on
    7   strict conditions that he is complying with.
    8                 So if the Court would allow the detention -- the
    9   review of the detention hearing to occur, for instance,
   10   sometime next week, I think that would give us adequate
   11   amount of time to get together what we need to get
   12   together.      He's on these conditions that are -- that I
   13   think, and I submit, are very adequate.                  He can remain on
   14   those until the hearing, and I think that would be an
   15   appropriate resolution.
   16                 THE COURT:      Mr. West, what's your response?
   17                 MR. WEST:      We're ready when the Court is ready,
   18   Your Honor.       I understand what Mr. Nash is saying, and I
   19   don't mean this in any way disrespectfully to the Court in
   20   Detroit, but release on -- for defendants charged in the
   21   Eastern District of Kentucky is very common over our
   22   objections.       In the past we've asked for stays, in other
   23   words, in the past we were given a very small window.
   24   What happened in this matter was just before Thanksgiving,
   25   which was the end of leave on holidays for many people.
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 13 of 16 - Page ID#: 177
                                                                                 13


    1                 I'm prepared to go forth when the Court says to
    2   go forth, either this afternoon, tomorrow morning, or a
    3   day convenient in this matter.
    4                 And I'll also submit the Pretrial Services
    5   Report as far as evidence we're requesting are detention.
    6   And it is a presumption offense, when we bring this issue
    7   with it.
    8                 MR. NASH:      If I might.
    9                 THE COURT:      Sure, sure.
   10                 MR. NASH:      On that point, I think it starts off
   11   as a presumption, but once the hearing has been held and
   12   once a Judge, whether they believe that it was as thorough
   13   as they would have liked it to have been or not, the fact
   14   remains United States Magistrate Judge held a hearing --
   15                 THE COURT:      Sure.
   16                 MR. NASH:      -- with the participation of the
   17   United States Attorney's office and the probation office
   18   up there.      And I can't imagine did not fully consider
   19   everything that was offered at that hearing, including the
   20   probation report.
   21                 And once that Judge -- once that hearing is
   22   conducted and all that's considered and the ruling is made
   23   it's a very, in my opinion, thorough release order.                       It's
   24   not just an off-the-cuff release order.                  This was
   25   carefully tailored to this gentleman's case down to a
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 14 of 16 - Page ID#: 178
                                                                                 14


    1   curfew and residing with a family member, third-party
    2   custodian, so it was a thoughtful release order.                     I think
    3   at that point the burden is on the government to establish
    4   why that is erroneous, why that order that was entered in
    5   error would be our position, Your Honor.
    6                 THE COURT:      I agree with you on the standard.
    7   We're under 3145 not 3142 if we do this.                  That's the good
    8   news I agree with you, Mr. Nash.               The bad news is the best
    9   I can help you with is Judge Reeves gave me 9 o'clock
   10   tomorrow morning is the latest that he can do it.                      I
   11   acknowledge that doesn't give you a lot of time, but his
   12   calendar is just a nightmare right now, and it's the best
   13   we can do, and it's when he can hear the parties and
   14   address this.        That's the latest.          That's the most amount
   15   of time I can give you.            And I acknowledge up front that's
   16   not a lot of time, Mr. Nash.
   17                 But I will coordinate with Judge Reeves's
   18   chambers, and we will schedule this for a hearing tomorrow
   19   morning at 9 o'clock here in Lexington.
   20                 Mr. Hixon, obviously, it behooves you to appear
   21   for that hearing.         Any nonappearance would be a violation
   22   of your supervised release conditions.
   23                 And then Judge Reeves can take a look at the
   24   record under 3145 that was developed in Detroit on that
   25   matter strictly to determine whether or not the release
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 15 of 16 - Page ID#: 179
                                                                                 15


    1   order is appropriate or not.              That's a question for
    2   Judge Reeves to tackle under the relevant standards.
    3                 So we'll set that out.
    4                 Mr. West, anything else we need to do today here
    5   in this matter?
    6                 MR. WEST:      I don't think so, Your Honor.              As far
    7   as the defendant's bond at this moment, as far as our
    8   position, he is still under bond issued out of the
    9   Eastern District of Michigan.              Until that order is
   10   revoked, I have no trouble with him staying on his bond
   11   conditions, at least until the hearing tomorrow morning.
   12                 THE COURT:      Okay.     That's what I was wanting to
   13   ask you was about interim detention.
   14                 Mr. Nash, anything else we need to take up here
   15   today?
   16                 MR. NASH:      No, sir.
   17                 THE COURT:      All right.       Thank you everyone.             You
   18   guys, we'll stand adjourned for the day, but I guess we'll
   19   see you guys tomorrow at 9:00 a.m. before Judge Reeves.
   20                 Thank you all.
   21          (Whereupon, the Electronic Court Recording of the
   22   Initial Appearance and Arraignment Hearing proceedings
   23   concluded at 1:55 p.m.)
   24
   25
Case: 5:18-cr-00145-DCR-MAS Doc #: 39 Filed: 05/03/19 Page: 16 of 16 - Page ID#: 180
                                                                                 16


    1                            C E R T I F I C A T E
    2          I, Peggy W. Weber, certify that the foregoing is a
    3   true, correct, and complete transcript of the
    4   audio-recorded proceedings in this matter, recorded on
    5   November 28, 2018, and transcribed from the audio
    6   recording to the best of my ability, and that said
    7   transcript has been compared with the audio record.
    8
    9
        May 3, 2019                               Peggy W. Weber___________
   10                                             PEGGY W. WEBER,RPR
                                                  Official Court Reporter
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
